Citation Nr: 1735440	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for epididymitis. 

2. Entitlement to service connection for incontinence as secondary to service connected epididymitis.

3. Entitlement to service connection for a prostate disorder as secondary to service connected epididymitis.

4. Entitlement to service connection for a kidney disorder as secondary to service connected epididymitis.

5. Entitlement to service connection for bilateral nuclear sclerotic and anterior subcapsular cataracts as a result of ionizing radiation exposure.

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably with the United States Navy from January 1954 to January 1959 and from April 1959 to April 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006, July 2008, April 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The September 2006 rating decision denied the claim of entitlement to service connection for nuclear sclerotic and anterior subcapsular cataracts. The July 2008 rating decision denied entitlement to service connection for incontinence, a prostate disorder, and a kidney disorder. The April 2012 rating decision granted service connection for epididymitis and assigned a noncompensable evaluation (0 percent), effective as of September 24, 2007. The August 2013 rating decision denied entitlement to service connection for TDIU benefits.  

In April 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). These matters are now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for incontinence, prostate disorder, kidney disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cataracts are not causally or etiologically related to any disease, injury or event in service, including ionizing radiation exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for cataracts have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, including in September 2013, January 2017 and March 2017, and relevant medical records were obtained. Neither the Veteran nor his representative has identified any additional outstanding evidence which could be obtained to substantiate the claims, and the Board is unaware of any such evidence. 

Lastly, the record reflects substantial compliance with the Board's April 2012 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The April 2012 Remand required VA, in relevant part, to obtain outstanding DD Form 1141s, Record of Occupational Exposure to Ionizing Radiation records, obtain a radiation dose estimate from the Under Secretary for Health, and obtain more examinations and medical opinions. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II. Service Connection 

The Veteran seeks entitlement to service connection for nuclear sclerotic and anterior subcapsular cataracts due to exposure to ionizing radiation during service. His service treatment records reveal he was exposed to ionizing radiation during service as a dental technician. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection, the claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury is related to service. 38 C.F.R. § 3.303(d). Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

The first two elements are not in dispute. On July 26, 2005, the Veteran was diagnosed with nuclear sclerotic cataracts in both eyes, and anterior subscapular cataracts in the right eye. Additionally, the evidence shows that the Veteran was exposed to some radiation while serving as a dental technician during service. Thus, the remaining issue is whether the Veteran's cataracts were incurred in or caused by service. The preponderance of the evidence shows they were not. 

Service medical records do not show treatment or a diagnosis of cataracts. In June 2006, the Veteran was afforded a VA eye examination. The examiner opined that, based on the low dose of ionizing radiation exposure, the Veteran's cataracts were less likely than not a result of his service related activities. He concluded his opinion by noting "the Veteran's [ionizing radiation] dose was likely to be lower than the" causative values cited by the examiner. However, the examiner did not provide a rationale for his belief that the Veteran's radiation doses would be lower than the causative values he cited, and the VA had not provided ionizing radiation dose estimates for the Veteran.

In November 2006, a private physician, with the initials C.B., provided ionizing radiation dose estimates for the Veteran's service as a dental technician in the late 1950s to early 1960s. He provided two estimates, one based upon worst-case estimations of the number of x-rays he may have provided in a year multiplied by 9 years, and another based upon the average dose per year for a dental worker multiplied by 9 years. Dr. C.B. noted that the Veteran's exposure to ionizing radiation as a dental technician would have been higher during the 1960s than with current technology and methodologies. Significantly, Dr. C.B. did not provide evidence explaining his assumption that the appellant did as many as 2000+ dental x-ray examinations per year.

Dr. C.B. provided a positive nexus opinion between the Veteran's current cataracts and his in-service exposure to ionizing radiation. Dr. C.B.  opined that the Veteran was exposed to relatively large quantities of ionizing radiation in service which caused the Veteran's cataracts. Dr. C.B. stated that the Veteran's medical record was poorly documented and the Veteran has cataracts without other known risk factors. Further, Dr. C.B. stated that the Veteran's exposures occurred in the 1960s when the time for an x-ray exposure was long and x-ray collimation and shielding was poor. Therefore, his dose of radiation was higher than it would be today in the same or similar setting due to the advances in radiation safety over the past 40 years. As such, Dr. C.B. contended that calculations of radiation dosage should be done using worse case 1960s scenarios. According to Dr. C.B., the Veteran's estimated doses are in the range of cataract induction.

While posterior subcapsular cataracts is listed as a "radiogenic disease" under 38 C.F.R. § 3.311(a)(4)(b)(2), nuclear sclerotic and anterior subcapsular cataracts are not. However, 38 C.F.R § 3.311(b)(4) shows that diseases not included in the list of radiogenic diseases \ shall developed in the same way that radiogenic diseases are developed if the claimant cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease. See 38 C.F.R. § 3.311. In this case, Dr. C.B. indicated that the Veteran's cataracts may be radiogenic diseases; therefore, additional development was ordered pursuant to the April 2012 Board Remand.

After the April 2012 Remand, the AOJ ensured that all available DD 1141s and other dose measurements were obtained. The total radiation dose as recorded on DD Form 1141s was 0.923 rem (Roentgen [or radiation] equivalent man-unit of radiation dosage). On April 19, 2016, the Naval Dosimetry Center stated their records reflected that the total was 0.748 rem from January 1, 1957, to December 31, 1963. Thereafter, available and pertinent records were forwarded to the Under Secretary for Health for preparation of a dose estimate based on available methodologies. 38 C.F.R. § 3.311(a). A November 22, 2016, Memorandum from a physician with the initials M.M., Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary, provided a dose estimate and concluded that it is unlikely that the Veteran's bilateral nuclear sclerotic and anterior subcapsular cataracts were the result of exposure to ionizing radiation during service. It was noted that even if the radiation dose as recorded (0.923 rem) were multiplied by a factor of 10, the evidence would still not demonstrate a dose where cataract induction would be likely.  

Dr. M.M. reviewed the November 2006 medical opinion from Dr. C.B. in its entirety and disagreed with the conclusions made by Dr. C.B. Whereas Dr. C.B.  asserted that the Veteran's radiation log is poorly documented and invalid to accurately estimate his radiation exposure, Dr. M.M. explained that the Veteran's exposure was documented on DD Forms 1141 as was customary practice during the period of service. In particular, "[z]eroes were recorded when the film badge did not show a readable dose above that recorded on the control badges for each time period." Moreover, there are periods when properly trained dental technician would have no dose recorded.

Also, whereas Dr. C.B. stated that the Veteran did not have any other risk factors, Dr. M.M. noted that the biggest risk factors for cataract development are advancing age and exposure to sunlight. Here, the Veteran was 70 years old at the time of diagnosis and, unless the Veteran stayed indoors his entire life, he had significant exposure to sunlight. 

Dr. M.M. also noted the major flaw in Dr. C.B.'s conclusory statement that the Veteran's radiation was much higher than it would be today in the same or similar setting because his exposure occurred "in the 1960s when the time for an x ray exposure was long and x ray collimation and shielding was poor[.]"At this time in history, the United States (and the United States Military) had adopted standards for protection of workers, DEHP stated. The standard in effect was the National Bureau of Standards Handbook 59 (NBS 59), Permissible Dose from External Sources of Ionizing Radiation, dated September 24, 1954. Pursuant to NBS 59, the maximum dose limit to the whole body and lens of the eye were the same: 5 rem per year. Based upon these limits, the maximum allowable dose to the Veteran would be 45 rem (5 rem x 9 years). The Veteran was actively monitored by film badge dosimetry during his time in service, and he was involved in a radiation dose monitoring program throughout his entire time in service. Thus, while there could be some room for error in recording doses, it was not to the degree estimated by Dr. C.B. Indeed, the "worst case 1960's scenario" estimates provided by Dr. C.B. were not only large enough to cause cataracts, but also large enough to cause death due to acute radiation exposure. Thus, Dr. C.B.'s estimates are simply implausible. 

In this case, the recorded total radiation dose to the Veteran is 0.923 rem. To allow for gross error in recording this dose, the dose was multiplied by a factor of 10 and assigned a total lifetime dose of 9.23 rem (to the whole body and the lens of the eyes). This dose is still not in the range of cataract induction per the source used by Dr. C.B. Moreover, it does not violate the maximum allowable dose of 5 rem per year which was considered safe then, and still is to this day. 

In further support, the Health Physics Society, in their position statement PS010-3, Radiation Risk in Perspective, revised in May 2016, states:

The average annual equivalent dose from natural background radiation in the United States is about 3 mSv [0.3 rem] [1 Sievert = 1,000 millisieverts (mSv); 1 sievert = 100 rem ]. A person might accumulate an equivalent dose from natural background radiation of about 50 mSv [5 rem] in the first 17 years of life and about 250 mSv [25 rem] during an average 80-year lifespan. Substantial and convincing scientific data show evidence of health effects following high-dose exposure (many multiples of natural background). However, below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero."

To this end, Dr. M.M. concluded that, since the Veteran's lifetime total radiation dose did not exceed 0.1 Sv (Sieverts) ((10 rem) above natural background, it is unlikely that the Veteran's bilateral cataracts were caused by exposure to ionizing radiation during military service. 

Dr. M.M.'s  opinion was based on analysis of pertinent facts and included supporting data and reasoned explanations for concluding that the Veteran's cataracts were not caused by exposure to ionizing radiation during military service. In light of the significant flaws in Dr. C.B.'s medical opinion identified above, the Board finds that Dr. M.M.'s medical opinion is entitled to significantly more probative weight than Dr. C.B.'s medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that it is the Board's responsibility to weigh conflicting medical evidence and determine which is more probative of the medical question at issue). 

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim. While the evidence shows that the Veteran has a current diagnosis of cataracts, the probative evidence of record demonstrates that his cataracts are not related to service. The Board considered the Veteran's lay statements; however, the evidence of record fails to demonstrate that the Veteran has the requisite knowledge, training or expertise to render an etiological opinion about a medical issue as complicated as the etiological cause of his cataracts. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jones v. Brown, 7 Vet. App. 134, 137 (1994). As a result, there are no competent medical opinions of record showing that the Veteran's cataracts are due to service.

For these reasons, the Board finds that the preponderance of the evidence is against the claim; thus making the benefit of the doubt rule inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claim for entitlement to service connection for cataracts is denied


ORDER

Entitlement to service connection for bilateral nuclear sclerotic and anterior subcapsular cataracts is denied. 


REMAND

Additional development is necessary before the remaining claims can be adjudicated. Since the last Board remand, the Veteran was afforded multiple examinations to assess the nature and severity of his condition. On January 18, 2017, a VA physician diagnosed the Veteran with benign prostatic hypertrophy (BPH) and opined that the condition was not due to the Veteran's service connected epididymitis: "it is not felt that this condition is related to chronic epididymitis; thus, it is less likely than not due to or the result of his chronic epididymitis." This opinion is too bare in support to be used for adjudication purposes. Thus, another medical opinion is necessary to thoroughly address the nature and etiology of the Veteran's prostate condition. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The VA examiner also opined that the Veteran's BPH was more likely than not the cause of his urinary incontinence but similarly failed to provide a rationale. Thus, another medical opinion is necessary. Id. Lastly, the VA examiner found that while the Veteran does not currently have a kidney disorder, the Veteran does have a history of recurrent symptomatic urinary tract infections. In this regard, the VA physician failed to discuss whether there is any link between BPH and recurrent symptomatic urinary tract infections. As such, another medical opinion is necessary. Id. 

Because the increased rating claim for epididymitis is inextricably intertwined with the urinary incontinence claim, and the TDIU claim is inextricably intertwined with the outcome of the other claims, the Board defers judgment on those issues. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a new medical opinion to determine the nature and etiology of the Veteran's prostate disorder (BPH). The examiner must review the claims file and must note that review in the report. The examiner should clearly set forth the rationale for all opinions expressed. The examiner should provide the following opinion:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's BPH was caused by or proximately due to his service connected epididymitis? Please support you opinion with relevant medical data and/or literature. The examiner should review Dr. C.B. 's January 2008 medical opinion and resolve any discrepancies.

b.  A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

2. Obtain a new medical opinion to determine the nature and etiology of the Veteran's urinary incontinence. The examiner must review the claims file, and must note that review in the report. The examiner should provide the following opinion:

a.  Is it at least as likely as not (50% probability or greater) that the Veteran's urinary incontinence (voiding, frequency, etc.) was caused by or proximately due to his BHP? Please support you opinion with relevant medical data and/or literature. The examiner should review Dr. C.B. 's January 2008 medical opinion and resolve any discrepancies.

b. A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3. Obtain a new medical opinion to determine the nature and etiology of the Veteran's recurrent symptomatic urinary tract infections. The examiner must review the claims file, and must note that review in the report. The examiner should clearly set forth the rationale for all opinions expressed. The examiner should provide the following opinion:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's recurrent symptomatic urinary tract infections are/were caused by or proximately due to his BHP? Please support you opinion with relevant medical data and/or literature. The examiner should review Dr. C.B. 's January 2008 medical opinion and resolve any discrepancies. 

b. A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The examiner should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


